Citation Nr: 0942173	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
lumbosacral strain with spondylothesis and disc bulging.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 
1994.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefit on appeal.

At the Veteran's hearing before the Board he reported that he 
last worked in January 2006 and did so in discussing the 
symptomatology associated with his service connected back 
disability.  It is not clear whether the Veteran intended to 
raise a claim for a total evaluation based on individual 
unemployability due to service connected disabilities.  As 
such, this matter is referred to the RO for clarification and 
appropriate action.


REMAND

A preliminary review of the record discloses that further 
development of this case is necessary prior to further 
appellate review.  In this regard it appears that there are 
addition treatment records that have not been obtained.  .

During a video conference hearing before the undersigned in 
October 2009, the Veteran mentioned that he had received 
treatment of his lumbar spine at the El Paso VAMC since June 
22, 2009, when the last treatment reports of record were 
dated.  The Veteran also stated that he had been treated by a 
neurosurgeon at William Beaumont Army Medical Center.  

A review of the claims file indicates that VA outpatient 
treatment reports from the VAMC in El Paso, Texas since June 
22, 2009 were not requested and no such records are 
associated with the claims file.  In addition, no reports 
from William Beaumont Army Medical Center are of record.  
Therefore, additional development is necessary and these 
records should be requested.

In addition, at the Veteran's BVA hearing he essentially 
testified that his back had continued to require treatment 
and that it had increased in severity since his last VA 
examination.  Under these circumstances, the Board is of the 
opinion that the Veteran should be afforded an additional 
examination.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file treatment 
records dated from June 22, 2009 from the 
VAMC in El Paso, Texas related to 
treatment for the Veteran's lumbosacral 
strain with spondylothesis and disc 
bulging.  

2.  The RO/AMC should obtain and 
associate with the claims file treatment 
records from William Beaumont Army 
Medical Center related to the Veteran's 
lumbosacral strain with spondylothesis 
and disc bulging.

3.  The Veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service-connected disability.   
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's back disability in detail.  

The examiner is further requested to 
comment on the presence or absence of 
flare-ups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, and 
attempt to offer an opinion as to whether 
these factors produce any additional 
limitation of motion, and, if possible, 
in the additional degrees of limitation 
of motion.  

Lastly, the examiner is to requested to 
specify what neurological clinical 
findings are manifestations of the 
service connected back disability and 
which are due to other pathology, and to 
comment on whether the Veteran's back 
disability has caused any incapacitating 
episodes, defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


